Title: To George Washington from Henry Bouquet, 13 June 1758
From: Bouquet, Henry
To: Washington, George


Carlisle [Pa.] 
Answer to Col. Washington’s Quaries.13th June 1758     
1. In case his arms, Blankets, and Provisions could not possibly be ready by the 24th Instt he may differ his march for one or two days.
2. What relates Col. Birds Regiment is explained in the orders.
3. No Arms are to be taken from Maryland. I hope the Col. will be able to arm the two Regimts and the Militia Compa: in having the arms in Stores repaired: but if it was found that Some more were wanted, In that Case Sir John will Send them.
4. Lt Col. Mercer is to remain to take Care of the men left behind and march them according to his orders to Fort Cumberland.
5. 30 men lame, or otherwise unfit for the Expedition can be lefft at Fort Loudoun: and a few more at Edwards, and Pearsal as the Col. will think proper to Keep the Communication open.
6. The Col. is desired to collect in Virginia as many Powder

horns as can be got, all that can be had from Pensilvania shall be ordered.
For Shot Pouches, osnabrug will be bought, wth thread to make them one yard will make 8 Bags.
7. As Soon as the Troops are encamped & Settled at Fort Cumberland, Col. Washington is desired to order a Sufficient number of men, wth the artificers Company: to open a Waggon Road from Fort Cumberland to Reas Town, observing to have always a Party Sufficient to cover the Workmen who are to carry their arms and Ammunition.
Two Guides will be Sent to Fort Cumberland to give the direction of the Road.
Col. Bird is desired to engage the Indians to flank our Troops, during this Work.
A Couple of Waggons must be Kept at Fort Cumberland to carry the Tents & Provisions upon the New Road. the others are to be Sent back to Winchester at the disposition of Mr Walker.
The King’s allowance pr Week
7 lb. of flour
7 lb. of Beef, or in lieu 4 lb. of Pork
3 Pints of Pease[,] ½ ounce of butter[,] ½ Pint of Rice[,] or in lieu thereof one Pound Weight of flour, and 1 lb. of Beef, or Pork.
So the Allowance at Fort Cumberland will be untill further orders.
8 lb. of flour[,] 8 lb. of Beef, or 5 lb. of Pork[,] pr Week.
N.B. The officers are allowed one Ration only, which is to be taken in Kind.

Henry Bouquet

